Title: From Thomas Jefferson to William Short, 2 December 1802
From: Jefferson, Thomas
To: Short, William


          
            Th: Jefferson to mr Short. 
            Dec. 2. 1802.
          
          I recieved last night the inclosed letter, which tho’ not signed I know to be from John Bartram. you will percieve by it that he has prepared the plants seeds &c which I ordered for M. de Liancourt at your request. I write to Bartram to day to deliver them to you and that you will pay him for them. while in Philadelphia you will readily get a hack to carry you to his gardens, about a mile on this side of Gray’s gardens & 4 miles from the city. they are well worth seeing, and he is the only correspondent who can compleatly answer the wishes & orders of an European botanist. while at Monticello you shewed me a list from Madame de Tessé a part of which I could execute by sending the articles in quantity, but the season was then too early. can you leave me a copy of it, and I will select such articles as I can execute. I shall be happy in every opportunity of serving Madame de Tessé which my occupations will permit. Accept assurances of my affectionate esteem & wishes for a pleasant journey.
         